UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: November 18, 2011 (Date of earliest event reported) ZENTRIC, INC. (Exact name of registrant as specified in its charter) Nevada 333-140236 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer I.D. No.) Unit C2, 802 Southdown Road, Mississauga, Ontario, Canada, L5J 2Y4 (Address of Principal Executive Offices) (416) 245-8000 (Registrant's telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 1.01 ENTRY INTO MATERIAL DEFINITIVE AGREEMENT On November 18, 2011, Zentric (HK) Limited, a wholly owned subsidiary of Zentric, Inc. has entered into a strategic partnership with Lightway Australia Pty Ltd. to form Zentric Solar, Inc. Zentric, Inc. will hold a 35% equity interest in the new partnership while Lightway Australia Pty Ltd retains a 60% equity interest with the balance of 5% owned by Commerce King Limited. The agreement is attached as an exhibit and should be referred to for a complete description of the agreement. Exhibits 10.1 Partnership Agreement 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Zentric, Inc. Dated: November 18, 2011 By: /s/ William Tien William Tien, President 3
